DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The terminal disclaimer filed on 9/17/21 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2, 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 6 of U.S. Patent No. 7,123,515 in view of Tran et al (US Patent No 6,282,145). :

Regarding claims 2, claims 4 and 6 of the cited patent discloses first and second operations that are program operation, a step of holding pass/fail result of the first program operation, a step of holding pass/fail result of a second program operation, and the step of outputting to the outside of the semiconductor integrated circuit both result of the first program operation and the second program operation.

Claims 4 and 6 of the cited patent fail to disclose a step of outputting a data result to the outside of a semiconductor integrated circuit in response to an input of a status read command.

Tran et al disclose a method of operating a memory device including a step of outputting a data result to the outside of a semiconductor integrated circuit in response to an input of a status read command. See column 12, lines 15-20. It is noted that the controller 2001 in figure 1D would execute a status read command as disclose in column 12, lines 15-16.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 4 and 6 of the cited patent by
outputting a data result to the outside of the semiconductor integrated circuit in response to an input of a status read command so as to control the transferring of data to the outside of a memory device as taught by Tran et al.

Regarding claim 3, Tran et al (column 12, lines 56-65) also disclose that the program operation is performed pages by page i.e. the program operation is performed in succession.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 4 and 6 of the cited patent by programming data to one page after another page so as to control the program operation of a memory device as taught by Tran et al.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent No. 7,123,515 in view of Zheng (US patent No 5,986,945).

Regarding claim 10, claims 4 and 6 of the cited patent applied as above.

Claims 4 and 6 of the cited patent fail to teach a step of outputting both the pass/fail result of the first data program operation and the pass/fail result of the second data program operation are from a first I/O pad and a second I/O pad respectively.



Zheng teaches that the use of an I/O pad connected to a memory device so as to receive data and to output data from and to the memory device is well known in the memory art.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 4 and 6 of the cited patent by .

Claims 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent No. 7,123,515) in view of Ko (US Patent No 6,128,675).

Regarding claim 11, claims 4 and 6 of the cited patent applied as above.

Claims 4 and 6 of the cited patent fail to disclose a method that in response to the input of the status read command, also outputting to the outside of the semiconductor integrated circuit both a first ready/busy signal and a second ready/busy signal.

Ko disclose an operating method including a step of generating a ready/busy signal in response to a read command signal (see column 5, lines 64- 67 and column 6, lines 1-14).
.
 Allowable Subject Matter 
Claims 4-9, 12-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fail to teach or suggest an operating method of claim 1, wherein the first data program operation starts in response to an input of a first command sequence including a first command, a first address, first data, and a second command different from the first command (claim 4). 
Terminal Disclaimer
The terminal disclaimed filed on 9/17/21 has been disapproved for the following reasons:
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):

For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who Is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






S. Dinh
9/29/21
/SON T DINH/           Primary Examiner, Art Unit 2824